DETAILED ACTION


Remarks
This Office action is responsive to applicant’s request for reconsideration filed on February 11, 2021.
 	This Office action is made NON-FINAL.

Claim Objections
The objection to claim 9 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11, 20-22 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Berthold (US Pat. 6,519,041) in view of Kiesel et al. (US 2014/0203783) and Perez et al. (US Pat. 5,708,738)
For claims 1-3, 9, 11 and 20-23:  Berthold teaches a system of fuel cells including a number of fuel cells 12, 14, 16, and specifically to a fuel cell stack including a number of solid oxide fuel cells. (Berthold in col. 5 lines 58-64)  The temperature of solid oxide fuel cells is 800ºC. (Id.)  The solid oxide fuel cells are disclosed to operate at temperatures of 900ºC. (col. 1 
For claims 1, 8, 9, 20 and 45:  Berthold does not explicitly teach the optical fiber sensing member to include a monolithic in-fiber sensing element.  However, Kiesel in the same field of endeavor teaches Fiber Bragg Grating (FBG) sensors (Kiesel in 0034, 0066) with an optical fiber 120 with a plurality of sensors 130-1 and 130-2 that allow for light transmitted from light source 142 to travel along the fiber and interact with the sensors. (0037)  Furthermore, the fiber optic sensors can withstand temperatures between -200ºC and 800ºC so that, given the overlapping ranges, the sensor elements are structured to provide stable sensing at temperatures ranging from 500ºC to 1000ºC. (0049)  The skilled artisan would find obvious to modify Berthold with a monolithic in-fiber sensing element.  The motivation for such a modification is to allow for sensing of mechanical strain and temperature variation. (0034)
Berthold additionally teaches that for multiple concentration measurement more than one set point is used (Berthold in col. 4 line 66 et seq.), thus, the sensor system of Berthold is 
For claims 1, 9, 20 and 45:  Berthold does not explicitly teach a scattering based interrogation approach (claims 1 and 20) or a high-temperature stable fiber Bragg grating (claims 9 and 45)  However, Perez in the same field of endeavor teaches a Bragg grating which operates by scattering light, and a scattering based interrogation approach using a Bragg grating. (Perez in col. 1 lines 31-52, col. 4 lines 3-11)  The skilled artisan would find obvious to modify Berthold by using a scattering based interrogation approach and with a high-temperature stable fiber Bragg grating.  The motivation for such a modification is to avoid sensitivity to vibration and the need for precise control of fiber position and laser intensity (Perez in col. 2 lines 26-32), and to detect changes in the Bragg period based on changes in the light spectrum as reflected in the gratings. (Perez in col. 1 lines 32-46).
For claim 11:  In Berthold the sensor system is for a hydrogen gas stream. (Berthold in col. 2 lines 61-65)  In a solid oxide fuel cell such as in Berthold, the hydrogen gas is oxidized at the anode, and it would naturally flow for the gas stream of Berthold to be in an anode stream within the solid oxide fuel cell stack, inherently, absent of a showing by applicant that the claimed invention distinguishes over the reference.  In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) and In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berthold (US Pat. 6,519,041) in view of Kiesel et al. (US 2014/0203783) and Perez et al. (US Pat. 5,708,738) as applied to claim 1, and further in view of DeVore et al. (US Pat. 5,658,364)
The teachings of Berthold, Kiesel and Perez are discussed above.
For claims 12-15:  Berthold does not explicitly teach the optical fiber sensing member to include an optical fiber member provided within a packaging assembly.  However, DeVore in the same field of endeavor teaches a packaging assembly for an optical fiber which comprises a tubing member, the tubing member comprising a first tubing member 16 such as alumina provided within a second tubing member 18 such as nickel. (DeVore in col. 3 lines 12-33)  The skilled artisan would find obvious to modify Berthold with the packaging assembly of DeVore.  The motivation for such a modification is to provide insulation from heat. (Id.)
 For claim 16:  As to the tubing member including a plurality of openings along a length thereof to enable gas to pass through the tubing member, the skilled artisan would find obvious to provide openings for gas to pass through in view of Berthold teaching that the coated end is 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berthold (US Pat. 6,519,041) in view of Kiesel et al. (US 2014/0203783), Perez et al. (US Pat. 5,708,738) and DeVore et al. (US Pat. 5,658,364) as applied to claim 12, and further in view of Cetegen et al. (US 2008/0118783)
The teachings of Berthold, Kiesel, Perez and DeVore are discussed above.
 	Berthold does not explicitly teach an electrically conductive interconnect member, and one having a plurality of passageways for permitting gas flow, wherein one of the passageways includes a groove provided in a surface of the conductive interconnect member, wherein a portion of the packaging assembly is received within the groove.  However, Cetegen in the same field of endeavor teaches an interconnect member such as a bipolar plate.  The skilled artisan would find obvious to include an interconnect member in Berthold’s fuel cell.  The motivation for such a modification is to connect the individual fuel cells in Berthold to form a fuel cell stack.  
For claim 17:  Furthermore, the interconnect of Cetegen includes at least one flow channel adapted to allow for transmission of light through the at least one flow channel. (Cetegen in 0013)  The skilled artisan would find obvious to modify Berthold so that a portion of the packaging assembly is received within a groove of an interconnect member.  The motivation for such a modification is to allow for in situ gas phase concentration measurement of the fuel cell. (Cetegen in 0011)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Berthold (US Pat. 6,519,041) in view of Kiesel et al. (US 2014/0203783), and Perez et al. (US Pat. 5,708,738) as applied to claim 1, and further in view of Cetegen et al. (US 2008/0118783) and Kiya (US 2015/0133041)
The teachings of Berthold, Kiesel, and Perez are discussed above.
	Berthold does not explicitly teach an electrically conductive interconnect member.  However, Cetegen in the same field of endeavor teaches an interconnect member such as a bipolar plate.  The skilled artisan would find obvious to include an interconnect member in Berthold’s fuel cell.  The motivation for such a modification is to connect the individual fuel cells in Berthold to form a fuel cell stack.  
Additionally, Berthold’s fuel cells, which are of the solid oxide type, comprises ceramic members.  For reasons already discussed, modification of Berthold so that a portion of the packaging assembly is received within a groove of an interconnect member and/or embedded within the electrically conductive interconnect member would result in the optical fiber sensing member of Berthold being provided between a conductive interconnect (i.e. the electrically conductive interconnect member) and a ceramic member of Berthold’s fuel cell.  In particular, the skilled artisan would find obvious that the packaging assembly of Berthold would be between 

Response to Arguments
Applicant's arguments filed with the request for reconsideration have been fully considered and are persuasive.  The examiner concedes that the cited references do not teach or suggest a solid oxide fuel system that employs (ii) a scattering based interrogation approach.  A new ground of rejection based on Perez is set forth in the present Office action to teach or at least suggest this feature.  However, as a matter of record, the arguments to the cited references not teaching (i) distributed sensing at a plurality of sensing locations along a monolithic in-fiber sensing element and (iii) without employing a plurality of in-fiber optic components in the core of the optical fiber sensing member as recited in claim 1 are not found persuasive for the cumulative reasons of record.  More specifically, applicant’s argument that Berthold includes a single point hydrogen sensor associated with each fuel cell at a single location within each fuel cell, and that Berthold does not disclose any distributed sensing techniques where measurements are made at a plurality of sensing locations along a monolithic-in-fiber sensing element, is not found persuasive.  To the extent that it may be applicable, even if Berthold is to a single point hydrogen sensor associated with each fuel cell at a single location within each fuel cell, in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Julian Anthony/Examiner, Art Unit 1722   
                                                                                                                                                                                                     
/ANCA EOFF/Primary Examiner, Art Unit 1722